DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
It is noted that the applicant refers to WO2012/148380A as a method of making diapers on page 1, but this publication is not a method of making a diaper.  Did applicant type in the wrong number?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the phrase “Discrete continuous sheet” as a discrete sheet is separate and continuous is not separate.  For the purposes of examination, this is considered to be a discrete sheet. 
Regarding claim 3, it is unclear the center chassis can overlap a width, as a width is not a location but a measurement.  For the purposes of examination, this is considered to mean the chassis overlaps the discrete sheet at least part the width direction of the second sheet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakado et al.(US Publication 2004/0035521).
Nakakado et al. discloses a method of making a diaper by advancing a first continuous sheet(W2), advancing a line of discrete bodies(W1 after cutting) with a smaller width that the continuous sheet, advancing a first group of elastic bodies(F) in a stretched state onto the continuous sheet, applying the discrete sheets to the continuous sheet, cutting the elastic in areas not covered by the discrete sheets, advancing a second set of elastic(F3) in a stretched state and joining them to the continuous sheet outward of the first elastics, fixing a chassis to the continuous sheet in areas where the elastic has been cut, and folding the continuous sheet so that the overlap covers the second set of elastics.(Figure 6;[0040]-[0062])  The first elastic is fixed to the continuous sheet on either side of the line CP and therefore is applied intermittently.([0052];[0060])  While the reference does not disclose directly joining the discrete sheets to the continuous sheet, it does suggest the adhesive is applied to the sheets rather than the elastic(which would directly join the sheets together) since it states the adhesive is not applied to a portion CP, which is a part of the sheets, suggesting it applied to the other portions of the sheets.[0060]  The reference does not disclose bonding the folded over part of the continuous sheet to the main part. However, it would have been obvious to one of ordinary skill in the art at the time of filing to bond the folded over part of the main part of the continuous sheet as this is extremely well-known and conventional in the diaper and since the purpose of the fold is to cover the elastic and it will not remain covered without bonding.  Since both Figures 4A and 4B are top views, and 4A shows the discrete sheet on top of the continuous sheet, and Figure 4B shows the chassis on top of that, the chassis is located on the same side as the discrete sheets.
Regarding claim 2, while the reference does not disclose the amount of overlap of the chassis and the discrete sheet, the amount of overlap is within the skill of one of ordinary skill in the art to determine absent unexpected results and would have been obvious for this reason.
Regarding claim 3, Nakakado et al. shows the chassis overlaps along part of the width direction of the discrete sheet.(Figure 8)
Regarding claim 4, while the reference does not disclose the amount of retraction of the elastic between the discrete sheet and the continuous sheet, i.e. the location of the ends of the cut elastic, overlap of the chassis and the discrete sheet, the amount of retraction is within the skill of one of ordinary skill in the art to determine absent unexpected results and would have been obvious for this reason.
Regarding claim 6, the reference cited does not disclose the joining the discrete sheet to the continuous sheet around its edges.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply adhesive all around the edges of the discrete sheet so the first and second sets of elastic don’t migrate from one location to the other.
Regarding claim 7, Nakakado et al. discloses the chassis is fixed to the continuous sheet is the portion that does not have elastic.(Figure 4B; [0061])  While Nakakado et al. does not disclose the adhesive application, one in the art would appreciate the folded over portion would be bonded to the main continuous sheet near the chassis location since otherwise the folded over portion would not cover and protect the second elastic and the end of the chassis, which is what is clearly desired by the fold covering them both.  One in the art would appreciate this adhesive And the one joining the chassis to the continuous sheet could be applied separately or at the same time, and since these are obvious alternatives, either would have been obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 8, It would have been obvious to one of ordinary skill in the art at the time of filing to apply the adhesive to join the chassis and belt beyond the width of the chassis since this would insure the joining of the chassis and belt along the entire width of the chassis.
Regarding claim 9, since the belt does not extend past the belt region of the diaper, one in the art would understand the adhesive to join it to the chassis would not extend the length of the chassis- which extends past the belt.
Regarding claim 10, since the chassis is applied before the second elastics ae applied, one in the art would understand the chassis to continuous sheet adhesive would be applied before the second elastics are applied.  While the reference does not disclose when the adhesive to fix the second elastics to the 
Regarding claim 11, Nakakado et al. shows cutting, i.e. deactivating, the first elastic in the region where they are not joined to the continuous sheet.(Figure 2)
Regarding claim 14, while the reference does not disclose the distance from the end of the chassis to a distal belt edge, the distance is within the skill of one of ordinary skill in the art to determine absent unexpected results and would have been obvious for this reason, particularly since it is dependent on the size of diaper being made, which is a known result effective variable.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakado et al. as applied to claim 1 above, and further in view of Guzman Reyes et al.(US Publication 2008/0287898).
Regarding claim 13, Nakakado et al. does not disclose using ultrasounds to form the bonds joining elements to the continuous sheet.  Guzman Reyes et al. shows it is known to used ultrasonics to bond layers together rand to bond elastic to layers.[0057]  It would have been obvious to one of ordinary skill in the art at the time of filing to use ultrasonics to bond together the layers of Nakakado et al. and to bond the elastic to layer since this is well-know and conventional in the diaper arts as shown for example by Guzman Reyes et al.[0057]
Regarding claim 15, Nakakado et al. does not disclose the specifics of the chassis. Guzman Reyes et al. discloses that a chassis can have an absorbent core, a barrier layer(44d, backsheet), and an outer cover (44e) which is shorter in length than the barrier layer.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a chassis similar to that of Guzman Reyes et al. since Nakakado et al. is silent as to the specifies of the chassis leading one to look to similar products like Guzman Reyes et al. and since this would allow the diaper to have an outer layer to provide better feel without using extra outer cover material where it cannot be felt.
Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art of record does not teach or clearly suggest joining the waist elastics intermittently and not joining them to the continuous sheet where the chassis overlaps them with the chassis extending such that the second elastics would overlap it.  Regarding claim 12, the prior art of record does not teach or clearly suggest applying a first set of elastic wherein some of them are deactivated and some are not in combination with the elements of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746